Citation Nr: 1122762	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO denied entitlement to service connection for PTSD.  Although the Veteran specified PTSD as the disability for which he was claiming service connection, he has been diagnosed with other psychiatric conditions, to include adjustment disorder with depressed mood, and the Board has therefore recharacterized the issue more broadly.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Veteran requested a Travel Board hearing, and one was scheduled for June 28, 2010.  However, the Veteran failed to appear for the hearing without showing good cause for doing so, and his request will therefore be considered withdrawn.   38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In response to the Veteran's claim for entitlement to service connection for PTSD, the RO sent him a September 2008 letter asking for specific information regarding his claimed in-service stressor, and enclosed a corresponding questionnaire.  The Veteran did not provide a specific response, and the RO denied the claim because it did not have information specific enough to request stressor verification.

However, during the pendency of this appeal, the regulation pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that 'a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  A September 2007 VA treatment note prepared by a social worker contains a diagnosis of PTSD based on the Veteran's statements indicating that while in Vietnam his base was rocketed and mortared, which caused him to be "very scared."  The Veteran's service personnel records reflect that he was stationed in Bien Hoa, Vietnam as a jet engine mechanic.  The Veteran's statements to the social worker and his service personnel records implicate the recent amendment to the PTSD regulation, and a VA examination by a psychiatrist or psychologist to determine whether the claimed stressor is adequate to support a diagnosis of PTSD is therefore warranted.

While the Board acknowledges that the RO requested information from the Veteran and he did not provide such information, the Veteran should be provided with notice of the recent amendment to the PTSD regulation and again asked to provide specific information regarding his claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the recent amendment to the PTSD regulation and any other appropriate notice.

2.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.   All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed stressor of mortar and rocket attacks while in Vietnam is adequate to support a diagnosis of PTSD.  Specifically, the examiner should indicate whether the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale should accompany any opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including readjudication of the more broadly recharacterized claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


